Citation Nr: 0737598	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-44 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for left eye ptosis, on a 
direct basis and as secondary to service-connected pterygium. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1955 to June 1959. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied his claim on both a direct basis, and 
alternatively, as secondary to his service connected 
pterygium. 

The veteran has made contentions regarding a corneal 
disability with strep infection.  This matter is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  See 
U.S.C.A §§ 5103, 5103A (West 2002).  Specifically, proper 
notice must inform the claimant of any information that is 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2007).  
See Pelegrini v. Principi, 18 Vet.App. 112, 120-21 (2004) 
(Pelegrini II).   

During service, the veteran underwent surgery for removal of 
left eye pterygium in November 1956, April 1957, and January 
1958, with beta ray treatment.  Post-service medical evidence 
shows findings of lash and upper lid ptosis, as early as 
February 1999.  On VA examination in August 2001, the 
examiner noted lid ptosis due to dehiscence of the levator 
fibers. 

The veteran maintains that his lid ptosis was caused by his 
in-service surgeries and beta ray treatment for a left eye 
pterygium.  To date, he has not been provided with notice 
regarding the information necessary to substantiate his claim 
for service connection of left eye ptosis on a direct basis.  
The veteran did receive notice regarding the information 
necessary to substantiate a claim for secondary service 
connection for ptosis in a September 2003 letter from the RO; 
however, the VCAA requires that he receive notice of the 
information necessary to substantiate his claim on both 
grounds where the RO is adjudicating the claim on both 
grounds.  In this case, the RO denied the veteran's claim on 
both direct and secondary grounds.  He should be provided 
adequate notice on remand.

In October 2003, Larry D. Stewart, M.D. of the Eye Clinic 
submitted a letter stating that "it is possible that 
multiple surgeries on [the veteran's] left eye could be the 
etiology of his ptosis."  

In a March 2004 VA examination, the examiner reported that 
the "ptosis in the left eye is not related to his [the 
veteran's] pterygium surgery because this was not noticed 
prior to his recent surgeries in his eye."  The examiner 
further stated that 
"the mild ptosis in the left eye could be because of the 
repeated eye surgery performed in the left eye."  
Clarification of this opinion is required on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for direct service connection for 
left eye ptosis; (2) the information and 
evidence that VA will seek to provide; (3) 
the information and evidence the claimant 
is expected to provide; and (4) request 
that he provide any evidence in his 
possession that pertains to his claim.  

2.  Thereafter, schedule the veteran for a 
VA ophthalmology examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current ptosis of 
the left eye had its onset during active 
service or is related to any in-service 
disease or injury, including the in-
service pterygium surgeries in November 
1956, April 1957, and January 1958, and 
beta ray treatment.  

Additionally, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's left eye 
ptosis was either (a) caused or (b) 
aggravated by his service-connected 
pterygium.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



